

116 HR 8586 IH: Medicaid Coverage for Addiction Recovery Expansion Act
U.S. House of Representatives
2020-10-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8586IN THE HOUSE OF REPRESENTATIVESOctober 13, 2020Mr. Foster (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide States with an option to provide medical assistance to individuals between the ages of 22 and 64 for inpatient services to treat substance use disorders at certain facilities, and for other purposes.1.Short titleThis Act may be cited as the Medicaid Coverage for Addiction Recovery Expansion Act.1.State option to provide medical assistance for residential addiction treatment facility services; modification of the IMD exclusion(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (a)(16)—(A)by striking and, (B) and inserting , (B); and(B)by inserting , and (C) effective January 1, 2021, residential addiction treatment facility services (as defined in subsection (h)(3)) for individuals over 21 years of age and under 65 years of age, if offered as part of a full continuum of evidence-based treatment services provided under the State plan, including residential, outpatient, and community-based care, for individuals with substance use disorders before the semicolon; and(2)in subsection (h)—(A)in paragraph (1), by striking paragraph (16) of subsection (a) and inserting subsection (a)(16)(A); and(B)by adding at the end the following new paragraph:(3)(A)For purposes of subsection (a)(16)(C), the term residential addiction treatment facility services means, subject to subparagraph (B), inpatient services provided—(i)to an individual for the purpose of treating a substance use disorder that are furnished to an individual for not more than 2 consecutive periods of 30 consecutive days, provided that upon completion of the first 30-day period, the individual is assessed and determined to have progressed through the clinical continuum of care, in accordance with criteria established by the Secretary, in consultation with the American Society of Addiction Medicine, and requires continued medically necessary treatment and social support services to promote recovery, stable transition to ongoing treatment, and discharge; and(ii)in a facility that is accredited for the treatment of substance use disorders by the Joint Commission on Accreditation of Healthcare Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or any other accrediting agency that the Secretary deems appropriate as necessary to ensure nationwide applicability, including qualified national organizations and State-level accrediting agencies.(B)The State agency responsible for administering the State plan under this title shall establish procedures to ensure that, with respect to any facility providing residential addiction treatment facility services in a fiscal year, the average monthly number of beds used by the facility to provide such services during such year is not more than 40.(C)The provision of medical assistance for residential addiction treatment facility services to an individual shall not prohibit Federal financial participation for medical assistance for items or services that are provided to the individual in or away from the residential addiction treatment facility during any 30-day period in which the individual is receiving residential addiction treatment facility services.(D)A woman who is eligible for medical assistance on the basis of being pregnant and who is furnished residential addiction treatment facility services during any 30-day period may remain eligible for, and continue to be furnished with, such services for additional 30-day periods without regard to any eligibility limit that would otherwise apply to the woman as a result of her pregnancy ending, subject to assessment by the facility and a determination based on medical necessity related to substance use disorder and the impact of substance use disorder on birth outcomes..(b)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2021.2.Grant program to expand youth addiction treatment facilities under Medicaid and CHIP(a)Establishment(1)In generalThe Secretary shall establish a program under which the Secretary shall award grants to States for the purpose of expanding the infrastructure and treatment capabilities, including augmenting equipment and bed capacity, of eligible youth addiction treatment facilities that provide addiction treatment services to Medicaid or CHIP beneficiaries who have not attained the age of 21 and are in communities with high numbers of medically underserved populations of at-risk youth.(2)Use of fundsGrant funds awarded under this section may be used to expand the infrastructure and treatment capabilities of an existing facility (including through construction) but shall not be used for the construction of any new facility or for the provision of medical assistance or child health assistance under Medicaid or CHIP.(3)Timetable for implementation; duration(A)ImplementationNot later than 1 year after the date of the enactment of this Act, the Secretary shall award grants under the grant program.(B)DurationThe Secretary shall award grants under the grant program for a period not to exceed 5 years.(b)ApplicationA State seeking to participate in the grant program shall submit to the Secretary, at such time and in such manner as the Secretary shall require, an application that includes—(1)detailed information on the types of additional infrastructure and treatment capacity of eligible youth addiction treatment facilities that the State proposes to fund under the grant program;(2)a description of the communities in which the eligible youth addiction treatment facilities funded under the grant program operate;(3)an assurance that the eligible youth addiction treatment facilities that the State proposes to fund under the grant program shall give priority to providing addiction treatment services to Medicaid or CHIP beneficiaries who have not attained the age of 21 and are in communities with high numbers of medically underserved populations of at-risk youth; and(4)such additional information and assurances as the Secretary shall require.(c)Rural areasNot less than 15 percent of the amount of a grant awarded to a State under this section shall be used for making payments to eligible youth addiction treatment facilities that are located in rural areas or that target the provision of addiction treatment services to Medicaid or CHIP beneficiaries who have not attained the age of 21 and reside in rural areas.(d)DefinitionsFor purposes of this section:(1)Addiction treatment servicesThe term addiction treatment services means services provided to an individual for the purpose of treating a substance use disorder.(2)CHIPThe term CHIP means the State children's health insurance program established under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.).(3)Eligible youth addiction treatment facilityThe term eligible youth addiction treatment facility means a facility that is a participating provider under the State Medicaid or CHIP programs for purposes of providing medical assistance or child health assistance to Medicaid or CHIP beneficiaries for youth addiction treatment services on an inpatient or outpatient basis (or both).(4)MedicaidThe term Medicaid means the medical assistance program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).(5)Medicaid or CHIP beneficiaryThe term Medicaid or CHIP beneficiary means an individual who is enrolled in the State Medicaid plan, the State child health plan under CHIP, or under a waiver of either such plan.(6)Medically underserved populationsThe term medically underserved populations has the meaning given that term in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3)).(7)SecretaryThe term Secretary means the Secretary of Health and Human Services.(e)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to carry out the provisions of this section. Funds appropriated under this subsection shall remain available until expended.